Appeal from an amended order of the Family Court, Ontario County (Maurice E. Strobridge, J.H.O.), entered September 16, 2009 in a proceeding pursuant to Family Court Act article 8. The amended order granted the application of petitioner for an order of protection.
It is hereby ordered that the amended order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Chilbert v Soler (77 AD3d 1405 [2010] [decided herewith]). Present—Fahey, J.P., Carni, Lindley, Green and Gorski, JJ.